Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


Allowable Subject Matter
Claims 1-4, 6-11, 13, 15-18, 21, and 22 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as in claim 1:  transforming, by at least one processor, a first type of audio data into a first type of image data, wherein a first audio component and a second audio component are mixed in the first type of audio data, and the first type of image data corresponds to the first type of audio data and has one axis of multiple axes as a logarithmic frequency axis; transforming, by at least one processor, a second type of audio data into a second type of image data, wherein the second type of audio data includes the first audio component without mixture of the second audio component, and the second type of image data corresponds to the second type of audio data and has one axis of multiple axes as a logarithmic frequency axis; and performing, by at least one processor, machine learning on the learning model with training data including sets of the first type of image data and the second type of image data, wherein: the learning model is implemented with a convolutional neural network including a convolutional layer to extract features of different local areas in image data and a layer to modify displacement across the local areas in the image data, and when audio data is transformed into image data having a logarithmic frequency axis and the image data is supplied to the convolutional neural network, for respective audio components in the audio data, pitch variations resulting from displacement in a frequency direction are allowed and differences between tones resulting from Response to Office ActionPage 3Application Number: 16/979,594distributions of harmonic components for fundamental tones are extracted as the features. And as in claims 7 and 18: selectively perform one of a first transformation and a second transformation depending on a to-be-separated audio component, wherein the first transformation comprises transforming audio data into image data haven a logarithmic frequency axis, and the second transformation comprises transforming audio data into image data haven a linear frequency axis; transform, when the first transformation is selected, a first type of audio data into a first type of image data, wherein a first audio component and a second audio component are mixed in the first type of audio data, and the first type of image data corresponds to the first type of audio data and has one axis of multiple axes as [[a]] the logarithmic frequency axis; supply the transformed first type of image data to [[the]] a trained model generated by machine learning; acquire [[the]] a second type of image data from the trained model; [[and]] separate the first audio component based on the acquired second type of image data. transform, when the second transformation is selected, the first type of audio data into a third type of image data having a linear frequency axis; and supply the third type of image data to the trained model, acquire a fourth type of image data from the trained model, the fourth type of image data showing the first audio component without mixture of the second audio component, and separate the first audio component based on the fourth type of image data.
The above claims are deemed allowable given the precisely claimed complex nature of displacement across images, utilizing log frequency in CNN, pitch variations displacement, frequency directions, as well as multi-transformation with 4 image series against audio by isolation or non-mixture thereof. The closest prior art teaches separating sound into sources and isolation thereof such as words or tone, without images used per se but rather data in spectrograms extracted. Other prior art teaches taking a snapshot of a spectrogram thus converting a position of the audio into an image. Additional prior art teaches collation on multiple spectrograms, pixel on image comparisons in layers, general machine learning, amplitude measurements in log frequency data, fundamental frequency extraction, harmonic extraction, and pitch analysis. Under BRI, at best the prior art would amount to well-known uses of spectrogram data with a snapshot of converting audio to a spectrogram image with audio-based machine learning. The prior art does not read upon the combination of image and audio transformations and processing as precisely claimed. Finally, when broadly piece-wise analyzing the scope combinations under BRI, while scopes as described above are present, the limitations themselves are not warranted to be analogous, and therefore the closest prior art fails to teach or suggest the complex claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20100131086 A1	Itoyama; Katsutoshi et al.
1st and 2nd power spectrums generated for sound separation

US 8411977 B1	Baluja; Shumeet et al.
Converting audio into logarithmic spectrograms

US 20070256540 A1	Salter; Hal C.
Music data

US 20180152799 A1	Fraundorf; Philip et al.
Color spectrums

US 10296638 B1	 Chen; Xin et al.
Music ML

US 9299364 B1	Pereira; Jose Pio et al.
Audio prints with Q

US 6718306 B1	Satoh; Katsuhiko et al.
Logarithmic from audio
	
US 20180276540 A1	Xing; Zhou
Music NN 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov